department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n all yes ------------- tax years --------------------- contact number identification_number form required to be filed employer_identification_number contact person ------------------ release date release number date date uil dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely informa t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c ------------- fax number --------------------- --------------------- contact number identification_number contact person ------------------ employer_identification_number date date uil legend b c d e f g h i j k l m n o p website a website b website c website d website e email address a dear ------------- we have considered your application_for recognition of exemption from federal_income_tax under sec_501 as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts founding and governance you were incorporated as l in and changed your name to m by amending your articles of incorporation later that year in your form_1023 application_for recognition of exemption hereinafter application you state that you were formed and have conducted business operations as a defacto nonprofit corporation since your founders are b and c according to your application in your officers and directors were b president and a director c treasurer and a director d secretary and a director e a director and f chief operating officer and a director in your date letter you no longer list c as a board member you list b as treasurer your letter of date describes subsequent changes among your officers and directors you state b was president ceo and chairman of the board from date until date g was president and ceo from date until present d was a director from date until date f was director of education and manager of customer service from date to date and h has been secretary treasurer and a director from date until present the resumes you provided show the following job experiences of your founders and directors b worked in sales marketing and credit education and restoration c was a professional football player football coach and had opened two restaurants e worked for a number of companies in management and sales development g was a real_estate investor and financial planner f worked in debt settlement negotiation financial counseling and education money management and credit counseling d was in the air force as a medical technician and worked as a registered nurse purposes your articles state that you are a nonprofit public benefit corporation organized for charitable purposes and not organized for the private gain of any person your specific purpose is to build community and public interest and awareness in debt and finance education and solutions your articles further state that upon dissolution of the corporation all remaining assets after payment of debts and liabilities shall be distributed to a nonprofit fund foundation or corporation which is organized and operated exclusively for charitable purposes under sec_501 of the internal_revenue_code your purpose as represented in your bylaws is to educate and instruct the general_public about credit the scoring of credit reports and the remediation of erroneous credit reports your application stated m is organized as a credit education credit improvement organization for the purpose of instructing clients in four important areas of credit education useful to individual clients and beneficial to the general_public your purposes also include removing the letter lists date as the date but was received date by our office the letter is cited as date errors from a client’s credit report to improve client credit scores and relieve them of the mental distress caused by sloppy credit bureau practices activities your application states that you instruct clients in a number of credit education topics and improve their credit scores by removing errors from their credit reports you do not limit your services to specific individuals or classes of individuals your application states further that clients will receive four credit education modules covering the following topics understanding your credit score budget planning basic money management restoring your good credit the wise use of credit home auto buying and teens and credit-what’s up with your money you email the volumes to your clients and encourage them to study the educational materials at their own pace your application also states you will create a web site which will offer the educational materials online the website will have information on credit reports credit scores payment history credit statistics and credit support your application’s proposed budgets for and shows that of your total revenue will be used for education and training seminars in each respective year your letter of date states that clients contacting your organization are referred to your website for information and if interested in proceeding complete a client application upon receipt of the application and payment you take the following steps payment and contract information are processed if payment is by echeck the paperwork is held until check clears a tri-merge credit report is pulled a customer service employee makes a welcome call and asks the client questions regarding expectations credit report concerns and address changes the client’s address is verified and he is informed he will receive credit education materials via email or mail every months the file goes to a processor who will do the first dispute letter dispute letters are mailed to the appropriate credit bureau and the client receives updates from the credit bureaus the welcome letter attached to your date letter states upon receipt of your client agreement and verification of your payment m will begin the credit repair process you stated you have no formal criteria for individuals to qualify for your services but that your services generally are sought by persons denied credit or subject_to egregious credit terms you also stated that the customer service representative initially spends minutes on the phone with applicants explaining the credit services to be rendered and the scope of credit education available you also stated you had no formal training materials training is done in a group setting by f initial contact by an m affiliate affiliates are independent representatives that assist you in the promotion and sale of your services for a percentage of the fee the affiliate reviews the prospective client’s credit needs and examines his understanding of financial literacy topics you indicate further that the affiliate explains your benefits services and financial literacy education program and takes the following steps welcome call and educational material sent to client setup client's file in the your database first dispute cycle additional dispute cycle weekly educational conference call additional education material sent to clients your letter of date states that the first stage in the education process is the and seminars unlimited access to customer service and processing unlimited e-mail support and answers to questions and certificate of completion your date letter states that clients are invited to participate in regularly scheduled national conference calls you also plan to i conduct and host live face-to-face seminars and financial workshops on a monthly basis ii create a continuing education series that includes an opportunity for its associates investors and business owners to attend financial seminars and workshops to further their knowledge and awareness of new financial products investment tools and personal development programs and iii expand your education program to colleges and universities people filing for bankruptcy parolees real_estate agents and senior high school students your date letter states you offer a free 2-hour business briefing the business briefings are overviews which outline ways for your members to pool resources and take advantage of your unique training and support system the material your submitted states in part studies showed that investors have a great interest in having access to systems that streamline the investing process and give them the upper hand in the marketplace we believe we have what investors want and today anyone can join our power team of business professionals and participate in a variety of investor clubs and or mastermind groups to assist them in finding and funding good real_estate stock and business deals the promotional language says that clients must pay for the 1-day seminars 2-day workshops and 3-day boot-camps that you offer each course has a money back guarantee you market the courses as an opportunity for your associates investors and business owners to gain knowledge of new financial products investment tools and personal development programs you state that your clients are invited to participate in national conference calls your application stated that b and c each owned of n d owned and several conducted by b part of your educational program none of your websites or material offered to potential clients including the enrollment contract mentions the availability of national conference calls for client participation ownership of n other investors owned your application further stated that i was president and ceo of n investor sec_72 your date letter stated that b is a holder of the issued and outstanding shares of n in addition you attached to your date letter a letter to you from n dated date the letter from n states under past ownership that c owned of n and b owned under present ownership it states that c and i each own of n n’s letter also states that b is the only person who has been associated with both you and n date letter you stated therein that b own sec_25 of the shares of n by letter in your letter dated date you indicated that an error was discovered in your your date letter stated that b own sec_25 of n d own sec_3 and other dated date you advised us of other errors in your date letter with respect to the ownership of n you attached a letter from n dated date it states under past ownership that b owned of n from date to present c owned from date to date under present ownership the letter from n states from date to present c own sec_50 of n i own sec_25 and b own sec_25 officers and directors of n your application stated that i was president and ceo of n your date letter stated that none of the owners of n other than b and d are directors or employees of you you also represented that j is the current manager president and ceo of n your letter of date stated that i was president and a director of n from date until date then became secretary treasurer and a director from date until present it also stated that c was the secretary treasurer and a director of n from date until date k acted as president of n from date to date c was president from date until present the letter also states that b is ceo and a director of n in your letter dated date you advised us of errors in your date letter with respect to the officers of n you attached a letter from n dated date for past officers it states i was president from date to date k was president from date to date and b was secretary treasurer from date to date for present officers it states b was president from date to present and i was secretary treasurer from date to present agreements with n your application states that you and n entered into an oral marketing and sales agreement on date for the purpose of marketing and selling the credit education credit improvement services offered by you your application also states that on date you and n entered into a new written_agreement which provides n with an initial exclusive 3-year marketing sales and advertising agreement your application did not contain a copy of the written_agreement your date letter includes a copy of a marketing and sales agreement between you and n dated date the agreement states that it is nonexclusive and you will compensate n by paying a commission of of the gross_sales revenue generated by n’s activities it is signed by b as your president and j as president and ceo of n your date letter includes a copy of a marketing and sales agreement between you and n dated date the agreement states that it is nonexclusive and that you will compensate n by paying a commission of of the gross_sales revenue generated by n’s activities this agreement is signed by b as your president i as president of n in your application the proposed financial data for and respectively shows payments of dollar_figure dollar_figure and dollar_figure to n for marketing services the proposed budget in your application_for and shows dollar_figure dollar_figure and dollar_figure in revenue for each of those respective years thus for each respective year approximately and of your total revenue was projected to be paid to n for marketing and sales your website website a under about us the company states that n serves as your marketing arm and that you and n are in a joint_venture partnership a copy of the website dated date is attached under products and services the website states when n entered into a joint_venture partnership with m it began marketing both the credit correction system and the credit education programs under partnerships this website states n has formed a marketing alliance with m which is the actual processor of the credit correction and education system through this alliance n is able to use its marketing abilities and sales force to introduce customers to m’s credit correction and education services n has pooled resources and developed dynamic relationships with premier marketing organizations and sales forces across the country and is able to continue its focus on innovative sales and marketing strategies your date letter states that n will cease to function on or before date as of date the secretary of state listed n as an active corporation business address your application states that you occupy office space adjacent to but separate from office space occupied by n and that n expects to move to a separate building within a few months your lease real_estate appraisal client agreements and welcome letter contain the same address for you and n the real_estate appraisal submitted with your letter of date assessed the rental value of this entire property both you and n used this address on the marketing agreement dated date the lease submitted with your application states that you shall occupy big_number square feet of the southern ½ of the premises the lease grants you the right to install an identification sign on the building’s monument sign the agreement between you and n dated date submitted with your date letter lists your address as suite a and n’s as suite b the phone number both you and n list on your agreements training materials educational volumes and websites is the same website your date letter states your website address is website b under virtual business center the n associate training handbook you submitted with your date letter n handbook lists o ur demo sites as website c and website b the n handbook tells associates that they may get into my back office on these sites each of the websites websites a b c d and e list you as the sites’ sponsoring_organization and contain the same general information and contact information about you address and telephone number see attached the n handbook contains a model letter with your letterhead to be sent to clients that lists the customer service email as email address a your date letter states m does not now nor has it ever owned or the n handbook also contains pages with blank business card forms for use by associates the blank cards list on the bottom your website address your name websites b c and e present ways to recruit potential employees ie associates and to attract potential clients all of the websites have links to my back office controlled the referenced website website b your letter also states n informs m that it does not now nor has it ever owned the referenced website website e your date letter identifies website a as your website as of date websites b and e are active and operating web sites as are website a last checked date website d and website c last checked date clients your date letter states that you enrolled approximately big_number clients between date and date of these clients big_number were still engaged in the process your website a states that you have helped tens-of-thousands of americans it also states that since both you and n have successfully assisted over big_number clients remove incorrect and inaccurate items from their credit reports the n handbook states that you and n serviced big_number americans in the first year of operation fees your application lists the following fees for your services credit reports dollar_figure and credit education and improvement services dollar_figure your date letter contained the following fee schedule dollar_figure plus dollar_figure for one credit report and for two clients dollar_figure plus dollar_figure for two credit reports your letter of date states that the price for one year of financial literary education and credit correction services is dollar_figure websites b c and e state that the basic plan costs dollar_figure dollar_figure for credit report and a two for one plan costs dollar_figure dollar_figure for credit reports your application stated the fee will be refunded or waived if a client’s credit score has not been improved by the deletion of erroneous information or if the client can’t pay the fee because of a lack of financial resources it also stated that you provided free credit improvement services to as many as big_number individuals who were unable to pay you said these individuals had paid fees to other companies for credit improvement but had received no services you did not identify these companies your date letter stated that for those earning less than dollar_figure a year or who are active military the education and correction fee is dollar_figure it also said that you would provide the education and correction services for free to individuals with financial hardship victims of identify theft and individuals referred to you by another non-profit organization it also stated that approximately of your clients receive free services there is no mention in the n handbook your client agreements your welcome letter or your websites regarding the availability of free or reduced-cost services your date letter discusses making your services available to a local nonprofit organization that provides housing and services to individuals to enable them to find permanent housing and income it also states at times m has provide sic free assistance education support and training to help provide and establish a new foundation from which each participate sic of the project can launch their new life and career marketing and associates your date letter stated the organization has no present plans to advertise its products and services by means of tv ads internet ads or ads in the print media your date letter describes workshops that come with a money back guarantee and that all of your clients are given a money back guarantee if we are unable to expand their financial literacy awareness or improve their credit profile according to website b and d n has enlisted the services of independent representatives to assist in the promotion and sale of your services these representatives receive a percentage of each plan sold representatives receive higher fees as they recruit additional representatives they also receive a percentage of the sales fees earned by new representatives these new representatives are charged a website set-up fee of dollar_figure and dollar_figure per month billed in arrears the n handbook primarily addresses sales and marketing with topics including lifecycle of a new client programs and business opportunity under compensation plan the n handbook explains how associates are rewarded for recruiting more associates and clients an associate take sec_25 of every dollar_figure plan sold and a percentage commission from the sales of associates recruited under power of networking marketing the n handbook describes this compensation arrangement as a business opportunity for its associates everyone you meet is a prospective independent associate because the cost to become involved is relatively low and no experience is required everyone who becomes part of the network can expand business so the potential for growth and profitability is unlimited a modern network marketing business requires none of the risks headaches problems or limitations associated with business as usual your letter of date states that you now operate the associates program other agreements your application described a partnership with a bank to operate a program called get checking the program consisted of your clients gaining a certificate of completion upon finishing your education modules with the certificate the client could open an account with the bank which would also donate funds to support the educational programs you did not address whether the program continues to exist any client referrals were made or any payments were made by the bank or fees received from the program your letter of date states that you have entered into an agreement with o o is the exclusive licensing agent of certain software technology relating to the transfer of consumer payment and personal information to third party databases the contract states that o desires to have the software technology commercialized to benefit the public and is granting a use right to you the service allows your associates to have their on time monthly bill payments cell phone bills utilities rent payments etc reported to the national credit bureaus under the agreement you and o will each receive of a fee dollar_figure charged to your clients to have their on-time monthly bills all rent phone utilities etc reported to the national credit bureaus which in turn has a positive impact on an individual’s credit profile the contract also states it is expected that the technology will be diligently exploited by m to increase o technology utilization in the marketplace and with that expectation after technology is successfully tested and implemented m agrees to diligently market the service technology product as a part of its product offering or to third parties which may utilize the technology under separate agreement with o as may be negotiated public support your application states that your revenue will come from fees for services your letter of date states that you will solicit contributions from foundations community businesses and private individuals you did not submit information about actual solicitations or receipt of public donations compliance with state laws in your letter dated date you responded to our question about what type of registration permit or license you have with the state m has always considered itself to be a sec_501 organization and further compliance with state law is not required m respectfully submits that the irs lacks jurisdiction to inquire about m’s compliance with the state civil code under frequently asked questions--is the m credit correction program legal your website website a states we strictly follow the fair credit reporting act as well as state and federal laws we are fully licensed as a credit service_organization we are a member of the better business bureau registered with consumer affairs and listed on dun bradstreet class action lawsuit your predecessor organization l p and b are defendants in a class action lawsuit filed in the united_states district_court on date the suit alleges violations of the credit repair organizations act on date the court granted an initial 90-day stay on all proceedings renewed until date your date letter stated that it was the view of defendants’ trial counsel that the suit would be dismissed upon our recognition of you as exempt under sec_501 of the code you have submitted no evidence that the law suit has been dismissed law sec_501 of the code exempts from federal_income_tax corporations organize and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to exempt as an organization described in sec_501 and organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_65_299 1965_2_cb_165 the service recognized a credit counseling agency open to the general_public as exempt under sec_501 of the code the agency was incorporated as a nonprofit corporation to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy the service found that the objective and activities of the agency contributed to the betterment of the community as a whole the agency did not limit its services to the poor the agency employed specialists to interview applicants who were in financial difficulty in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization analyze the specific problems involved and counsel on debt repayment with creditors’ consent it set up monthly repayment plans and made monthly pro_rata distributions to creditors it made no loans to the applicants nor negotiated loans on their behalf it charged nominal fees for monthly prorating services but charged no fees for counseling the organization relied upon contributions from local businesses lending agencies and labor unions to cover its costs formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization which held the funds in a_trust account and disbursed the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon voluntary contributions primarily from the creditors participating in the organization’s budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code consumer credit counseling service of alabama inc v united_states u s t c d d c held that an organization which provided information and counseling on budgeting and consumer credit was exempt under sec_501 of the code the organization provided information to the general_public through the use of speakers symposia and publications on the subjects of budgeting buying practices and the sound use of consumer credit it also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families the organization did not charge for these information and counseling programs as an adjunct to its counseling programs the organization developed and implemented debt management programs the debt management activities accounted for approximately percent of the professional counselors’ time the organization charged a nominal fee of up to dollar_figure per month for them which was waived for financial hardship the organization received financial support from government and private_foundation grants contributions and assistance from labor agencies and the united way revrul_78_99 1978_1_cb_152 held that the provision of individual and group in 326_us_279 the court held that the community education and counseling assistance programs were charitable because they advanced education and promoted social welfare it concluded the debt management and creditor intercession activities were an integral part of the agency’s counseling function and thus were charitable and educational alternatively these activities were incidental to the agency’s principal functions see also credit counseling centers of oklahoma inc v united_states u s t c d d c virtually identical facts counseling for widows based on their ability to pay is an educational activity the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial in addition the court found that the organization’s financing did not resemble that of the typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations the court in 71_tc_1067 date found that an organization formed to educate people in hawaii in the theory and practice of est was a part of a franchise system which is operated for private benefit and therefore may not be recognized as exempt under sec_501 of the code the applicant for exempt status was not formally controlled by the same individuals controlling the for-profit organization owning the license to the est body of knowledge publications methods etc however the for-profit exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court found that the fact that the applicant’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit corporations were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether it benefited substantially from the operation of the applicant the court determined that there was a substantial private benefit because the applicant was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations a bar for the avowed purpose of raising money for scholarships the board included the bar owners the bar’s accountant also a director of the bar as well as two players the board was self-perpetuating the court reasoned that because the bar owners controlled the organization and appointed the organization’s directors the activities of the organization could be used to the advantage of the bar owners the organization claimed that it was independent because there was separate_accounting and no payments were going to the bar the court was not persuaded in p l l scholarship v commissioner t c an organization operated bingo at a realistic look at the operations of these two entities however shows that the activities of the taxpayer and the pastime lounge were so interrelated as to be functionally inseparable separate accountings of receipts and disbursements do not change that fact the court went on to conclude that because the record did not show that the organization was operated for exempt purposes but rather indicates that it benefited private interests exemption was properly denied in harding hospital inc v united_states f 2d a previously for-profit hospital amended its articles of incorporation to gain tax exempt status it retained its previous contract with a for profit medical partnership composed of seven doctors the associates who performed all the treatments on to of the hospital patients the hospital entered into contracts with the associates whereby the associates provided nearly all of the hospital’s services in return for significant fees and favorable leasing agreements the majority of the board_of trustees was comprised of individuals not connected with the associates the court stated that the phrase net_earnings as used in sec_501 may include more than the term net profits as shown by the books of the organization or than the difference between the gross_receipts and disbursements in dollars 99_f2d_460 8t h cir earnings may inure to an individual in ways other than though the distribution of dividends mertens law of income_taxation sec_34 pincite ed the court affirmed the finding that the hospital did not qualify under sec_501 because the hospital did not hold itself out as a charitable institution did not have a specific plan or policy for the treatment of charity patients for the years in question the doctors who treated between and of the hospital’s patients derived substantial benefit from the hospital’s operations the associates benefited from the favorable rental agreements and earnings for their supervision of the hospital nursing pharmacy and laboratory american campaign academy an outgrowth of the national republican campaign committee in american campaign academy v commissioner t c pincite the nrcc claimed no formal ties with the republican party gop yet the court found that the secondary benefits conferred on the republican party and its candidates who employed the students were not incidental to the academy’s exempt educational purpose several factors showed that the academy operated with the targeted goal of benefiting the gop the academy accepted office equipment from the nrcc and exclusive funding from the national republican congressional trust two of three academy directors held significant positions within the gop the general counsel to the nrcc incorporated the academy and the entire admissions committee consisted of people associated with the republican party the academy studied topics such as growth of the nrcc and why are people republicans but did not include similar topics with respect to other political parties in light of these facts the court found that the academy conducted its educational activities with the partisan objective of benefiting republican candidates and entities in american institute for economic research v united_states 301_f2d_934 ct_cl the court considered the status of an organization that provided analysis of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in st louis science fiction limited v commissioner t c memo date the court reviewed the annual convention of a science fiction organization it held that while the conventions may have provided some educational benefit to some of the individuals involved that social and recreational purposes and private benefit predominated the court distinguished 75_tc_337 in which the organization provided public art education by using juries to insure artistic quality and integrity petitioner relies heavily upon 75_tc_337 in support of its contention that it is tax-exempt in goldsboro art league the taxpayer was an organization that operated two art galleries that exhibited and sold artworks we held that the taxpayer was tax-exempt under sec_501 because it was organized and operated exclusively for an exempt purpose--art education we noted that in order to insure artistic quality and integrity the artworks displayed were selected by jury procedures we also noted that the taxpayer was the only such museum or gallery within its county or any contiguous county we held that it served public rather than private interests and that its sales activities were incidental to advancing its exempt_purpose by contrast petitioner in this case did not apply any controls to insure the quality of the books and artworks sold at its convention also the tone of petitioner's convention is substantially if not predominantly social and recreational rather than educational in addition petitioner's huckster's room and art auction provided substantial benefit to private interests that is not incidental to its exempt_purpose consequently we think the case goldsboro art league is clearly distinguishable on its facts from the instant case cir the tax_court found that a church was operated with a substantial purpose of in church by mail inc v commissioner t c memo aff’d 765_f2d_1387 9th providing a market for an advertising and mailing company owned by the same people who controlled the church the church argued that the contracts between the two were reasonable but the court_of_appeals pointed out that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in easter house v united_states 846_f2d_78 fed cir aff’g cl_ct the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because it operated for a substantial commercial purpose rather than for the exempt purposes of providing educational and charitable services to unwed mothers and children the services for unwed mothers and children were merely provided incident to the organization’s adoption service business the agency’s operation was funded completely by the fixed fees charged adoptive parents it relied entirely on those fees and sought no funds from federal state or local sources nor engaged in fund raising programs nor did it solicit contributions moreover the court found that adoption services do not in and of themselves constitute an exempt_purpose on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations the credit repair organizations act croa u s c section et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c section 1679b sec_501 organizations are by definition excluded from regulation under the croa the croa defines a credit repair organization as in 283_fsupp2d_58 d d c the court relied a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer’s credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c section 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j in ftc v gill 265_f3d_944 9th cir aff’g 183_fsupp2d_1171 the appellate court inferred that a credit repair organization that first promised a free consultation but charged fees in advance of the full performance of services was being operated as a charity primarily for purposes of evading regulation under the croa sec_508 a of the code provides with certain exceptions that an organization organized after date shall not be treated as an organization described in sec_501 c unless within the time prescribed in the regulations it gives notice that it is applying for recognition of exempt status sec_1_508-1 a i of the regulations provides that notice must be given months from the end of the month in which the organization was organized notice is given by submitting a properly completed and executed form_1023 application_for recognition of exemption to the appropriate key district_director sec_1_508-1 a iii provides that an organization shall be considered organized on the date it becomes an organization described in sec_501 c determined without regard to sec_508 a sec_508 c and sec_1_508-1 a describe organizations such as churches that are not subject_to sec_508 a notice requirements revproc_84_47 irb and revrul_77_208 1977_1_cb_153 revproc_90_27 1990_1_cb_514 provides in part that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere statement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued an organization must establish through the administrative record that it is organized and operated as a sec_501 organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met american science foundation v commissioner tcmemo_1986_556 82_tc_215 pius xii academy v commissioner tcmemo_1982_97 exempt status can be recognized in advance of operations if proposed operations can be described in enough detail to permit a conclusion that the organization will clearly meet the requirements of sec_501 american science foundation v commissioner tcmemo_1986_556 the organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax-exempt status information that is vague or nonspecific is not sufficient to meet the requirements under sec_501 share v commisioner t c memo analysis you have not established that you are exempt under sec_501 of the code you do not operate primarily in furtherance of exempt purposes you also operate for the benefit of private interests finally your net_earnings inure to the benefit of private entities and individuals operation for exempt purposes you do not operate primarily for charitable or other exempt purposes you have not shown that your credit repair and education activities further charitable purposes you do not limit your services to a specific class of individuals or apply any formal criteria to determine eligibility for your services see revrul_69_441 counseling and debt management activities limited to low income individuals and families with financial problems further a potential client first must complete an agreement and pay dollar_figure before receiving any of your credit repair and training services or materials your representations about providing free or below-cost services are inconsistent with what is presented on your websites client agreements welcome letters and the n handbook see consumer credit counseling service of alabama no charge for counseling and education debt management fees waived for financial hardship revrul_69_441 no fees for counseling or debt management services nor have you shown that you primarily further educational_purposes your projected budget for educational programs is incidental and of revenue respectively for the years and compare consumer credit counseling service of alabama finding nonexempt purposes to be incidental to educational_purposes a potential client first must complete an agreement and pay dollar_figure for your credit repair services before you send any of your instructional materials compare consumer credit counseling service of alabama debt management services were an adjunct to counseling function with easter house educational_services to unwed mothers were incidental to adoption services business your welcome letter only mentions that the credit repair process begins upon your receipt of the application and payment it does not mention educational programs when a paid client does receive a welcome call your customer representative speaks to them only for minutes time just to make sure the client understands the credit repair services to be rendered and the scope of credit education available you also stated that you have no formal training materials for your representatives the commissions and bonuses for your and n’s associates are tied to the number of credit repair plans they and other associates they recruit sell not the level of education they provide the material posted on your websites and the n handbook primarily promote the marketing and sales of your credit repair services rather than education and counseling moreover you operate for a substantial nonexempt commercial purpose you charge up-front fees before providing any services the n handbook instructs representatives on selling and marketing your services to expand business opportunities and increase profitability associates’ commissions and bonuses reward increased sales of credit repair services and recruiting more sales associates none of your client agreements welcome letters web sites or the n handbook mention free or below-cost services you provide a money back guarantee if clients’ credit scores do not improve with respect to o you agreed to diligently market exploit and commercialize its software technology and both you and o receive a fee for each client who purchases the service you established power teams to help business professionals find and fund good real_estate stock and business deals thereby your billing marketing training and while you and blg both have disavowed your previously identified websites these sites contain the same or similar information with respect to you and blg and your respective activities as your current site the previous sites also continue to be active compensation practices are similar to commercial entities see airlie foundation conducting activities in a commercial manner easter house adoption agency operated for substantial commercial purposes b s w group engaging in commercial ventures your substantial nonexempt commercial purpose outweighs any other exempt purposes you may serve see better business bureau of washington d c operation for private benefit you do not operate for the benefit of the general_public instead you operate primarily for the private benefit of n and your founders your founders b and c always have owned between and of n from your formation to the present they both have served as directors and officers of you and n c has been an officer and director of both you and n at the same time since formation you only have contracted with n to sell and market your services at least one agreement was exclusive even though subsequent agreements were non-exclusive you continued to use only n for sales and marketing services pursuant to these agreements you have paid or been obligated to pay n between and percent of your total revenue your representations also raise serious doubts about whether you and n operate as separate independent corporations you share the same address and phone number your websites client agreements and the n handbook do not clearly delineate your separate identities or operations further the timing of your formation after the enactment of croa and after the filing of the class action suit and the fact that you were founded by the owners of n raise serious questions about whether you were formed for the express purpose of allowing n to continue to operate much as it had prior to your formation but without being subject_to croa or the class action claims see ftc v gill taken together these facts indicate that you operate for the private benefit of n and its owners see p l l scholarship activities of exempt and for-profit were so interrelated as to be functionally inseparable american campaign academy benefits to other organization not incidental to exempt educational purpose inurement your net_earnings inure in whole or in part to the benefit of private shareholders or individuals your founders b and c always have owned between and of n from your formation to the present your founders both have served as directors and officers of you and n as noted in the statement of facts your representations about past and present ownership of n have been inconsistent both in terms of ownership percentage and owners even considering your date corrections some of your representations with respect to officers and directors also have been inconsistent based on your representations as presented in the facts it does not appear you have provided us copies of all your agreements with n there also are a number of inconsistencies between your representations and the terms of the agreements you have provided us sometimes at the same time you have contracted solely with n to sell and market your services you have paid or been obligated to pay n between and percent of your total revenue you did not obtain bids from other companies or otherwise establish that the compensation under these contracts was reasonable or at arms length terms under these circumstances your net_earnings inure to the benefit of your founders and n see est of hawaii for-profit exerted considerable control_over nonprofit which simply was the instrument to subsidize the for-profit harding hospital non-profit hospital continued to contract with founding physicians for most patient care church by mail advertising and mailing company that was owned by the same individuals who controlled the church benefited substantially from the church’s operations conclusion you have not established that you are exempt under sec_501 of the code you do not operate primarily in furtherance of exempt purposes you have a substantial non-exempt commercial purpose you also operate for the private benefit of blg and its owners finally your net_earnings inure to the benefit of blg and its owners accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address -------------- you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter lois g lerner director exempt_organizations rulings agreements sincerely
